Exhibit 10.11

 

CONFIDENTIAL SEPARATION AGREEMENT
AND GENERAL RELEASE OF CLAIMS

 

It is hereby agreed by and between you, Michael J. Herbert, and all of your
heirs, executors, administrators, attorneys, and assigns, (collectively, “you”),
and Simpson Manufacturing Co., Inc. and all of its subsidiaries, affiliated
companies, predecessors, successors, and assigns, and all of its and their
predecessors, successors and assigns (collectively, the “Company”), as follows:

 

1.                                      Separation of Employment.  You
acknowledge that your employment with the Company has ended effective August 1,
2013 (“Separation Date”).  You are to perform no further duties, functions or
services for the Company after the Separation Date.

 

2.                                      Payment of Moneys Owed.   The Company
has paid you all wages or salary earned, including any accrued, but unused,
vacation pay and your Cash Profit Sharing (CPS) payment for the second quarter
of 2013, through the Separation Date.  You will receive a prorated CPS payment
for July 2013 in October 2013 pursuant to the Company’s usual timing for payment
of CPS.  You are entitled to these payments regardless of whether you sign this
Agreement.  Your group health benefits will continue through August 31, 2013,
but your accrual of, and eligibility for, vacation, sick leave, holiday pay, and
any other employee benefits and privileges will cease as of the Separation
Date.  When your group health benefits end, you will be eligible to elect COBRA
continuation coverage.  You will be furnished a COBRA notice with information
about the coverage and how to elect it.

 

3.                                      Reimbursement of Business Expenses.  The
Company agrees to reimburse you for necessary business expenses incurred by you
in the course and scope of your employment with the Company on or before the
Separation Date which are supported by appropriate documentation, subject to
approval by the Company and any defenses provided by law. You agree to submit
any claim for reimbursement of such business expenses to the Company within 15
days of the Separation Date.

 

4.                                      Consideration.    As consideration for
your promises in this Agreement, including the general release of claims, if you
sign and do not revoke this Agreement as set forth in Paragraph 14, the Company
will provide you with the following:

 

(a)                                 Incentive paid to obtain Release.  Incentive
paid to obtain Release in the gross amount of $168,750 (an amount equal to 7.5
months of your base salary), less deductions required by law (the “Incentive
paid to obtain Release Payment”)..  This Incentive paid to obtain Release will
be paid out in a lump sum within ten days after you sign this Agreement and
comply with the requirements of Paragraph 4 (e) and Paragraph 7, provided you do
not revoke or otherwise violate this Agreement.

 

(b)                                 Restricted Stock Units and Stock Options. 
Immediate vesting of all Restricted Stock and Stock Options. Distribution or
payment of any amount of the restricted stock unit awards will be payable no
later than March 15, 2014.

 

(c)                                  COBRA Reimbursement.  Provided you timely
elect to continue your health coverage under COBRA, the Company will reimburse
you for your COBRA payments (grossed up for tax purposes) until the earlier of: 
(a) August 31, 2014 or (b) the date upon which you and/or your eligible
dependents become covered under similar plans or are otherwise ineligible for
continued group coverage under COBRA.  Any such COBRA reimbursements shall be
made by the Company to you consistent with the Company’s

 

1

--------------------------------------------------------------------------------


 

normal expense reimbursement policy, but in no event more than 30 days after
substantiation of COBRA expenses is received by the Company, and provided that
you submit documentation to the Company substantiating your payments for COBRA
coverage within 30 days of the date each such expense is incurred.

 

(d)                                 Outplacement Assistance.  Up to six
(6) months of outplacement services for you to be determined and paid for
directly by the Company.

 

(e)                                  Laptop and Phone.  You may retain your
Company i-phone and laptop computer, provided you bring both pieces of equipment
into the Company for data removal by the Company’s IT department.  All other
Company-owned equipment in your possession must be returned.

 

5.                                      Acknowledgment of Consideration.  You
acknowledge that the payments described in Paragraph 4, above, represent amounts
above and beyond those to which you would be entitled if you did not enter this
Agreement.

 

6.                                      Non-Solicitation of Employees.  For a
period of one year from the Separation Date, you shall not directly or
indirectly, either on your own account or for any person, firm, partnership,
corporation, limited liability company, or other entity: (i) solicit (either
directly or indirectly ) any employee of Company that was employed by Company
during your employment with Company to leave his or her employment with Company;
or (ii) induce or attempt to induce any such employee to breach his or her
agreement(s) with Company. You expressly acknowledge that this provision is
enforceable and necessary to protect Company’s trade secrets.

 

7.                                      Confidential Information/Company
Property.  You agree and acknowledge that during the course of your employment
with the Company, you had access and were privy to information, documents and/or
materials relating to the Company that are of a confidential and/or proprietary
nature or which constitute or contain privileged information, or matters subject
to an attorney client privilege or which are related work product, the
disclosure of which will cause irreparable harm to the Company.  As part of this
Agreement, you agree to return such information which is in your possession or
which has been given to others, and that you will not discuss or disclose to any
person or entity any trade secret, confidential and/or proprietary information,
or matters subject to an attorney-client privilege or which are related work
product, without the express permission of the Company.  You also agree to
immediately return to the Company all other Company property and equipment in
your possession except for your iphone and laptop computer, subject to the
condition set forth in Paragraph 4(e).  You acknowledge that you will not be
entitled to any payment under Paragraph 4 until you have returned all such
Company property and equipment to the Company.

 

8.                                      Confidentiality.  Until the Company
files this Agreement with its Form 10-Q in August 2013, you agree that you will
not at any time communicate to anyone, including any former, present or future
employee of the Company, the fact or the terms of this Agreement, except to your
immediate family, legal counsel, accountant, or financial advisor, or as
required by law and as necessary for compliance purposes.  If, prior to this
time, you do disclose this information to your immediate family, attorney, or
tax advisor, then you will inform them that they also must keep this information
confidential.   This confidentiality provision shall be null and void after the
Company files this Agreement with its Form 10-Q in October 2013.

 

2

--------------------------------------------------------------------------------


 

9.                                      Nondisparagement.  You will not make,
authorize, or invite/induce any statement to the media or others that could
disparage or defame the Company’s good name or reputation.

 

10.                               Full and General Release.  In consideration
for the payments provided for in Paragraph 4, you unconditionally release and
forever discharge Simpson Manufacturing Co., Inc., and any affiliate or
subsidiary of Simpson Manufacturing Co., Inc. (all of whom are hereinafter
referred to as the “Releasees”), from any and all claims, demands, actions,
suits, causes of action, obligations, damages and liabilities of whatever kind
or nature, based on any act, omission, event, occurrence, or nonoccurrence from
the beginning of time to the date of execution of this Agreement, including, but
not limited to, claims that arise out of or in any way relate to my employment
or separation from employment with Simpson Manufacturing Co., Inc..  You
acknowledge and agree that this general release includes, but is not limited to,
any claims for wages, overtime, vacation, sick or holiday pay, premiums, and
penalties, 401k vesting, profit sharing, co-payments for memorial counseling,
travel or other business expenses, or any benefits under the Employee Retirement
Income Security Act of 1974, as amended, claims of breach of implied or express
employment contracts or covenants, defamation, wrongful termination, public
policy violations, emotional distress and related matters, claims of
discrimination or harassment under federal, state or local laws, and claims
based on any federal, state or other governmental statute, regulation or
ordinance, including, but not limited to, Title VII of the Civil Rights Act of
1964, as amended, the Civil Rights Act of 1991, the Americans With Disabilities
Act, the ADA Amendments Act, the Ledbetter Fair Pay Act, the Family and Medical
Leave Act, and the Texas Labor Code, and any amendments to the foregoing.  You
expressly understand that among the various rights and claims being waived by
you in this Agreement are those arising under the Age Discrimination in
Employment Act (“ADEA”), as amended.  Excluded from this Release are any claims
or rights which cannot be waived by law.

 

11.                               Covenant Not to Sue.  A “covenant not to sue”
is a legal term which means you promise not to file a lawsuit in court.  It is
different from the General Release of claims contained in Paragraph 10 above. 
Besides waiving and releasing the claims covered by Paragraph 10 above, you
represent and warrant that you have not filed, and agree that you will not file,
or cause to be filed, any judicial complaint or lawsuit involving any claims you
have released in Paragraph 10, and you agree to withdraw any judicial complaints
or lawsuits you have filed, or that were filed on your behalf, prior to the
effective date of this Agreement.  You agree and acknowledge that if you sue the
Company or any other Releasee in violation of this Agreement, then you shall pay
all legal expenses, including reasonable attorneys’ fees, incurred by any
Releasee in defending against your suit.  Alternatively, if you sue the Company
in violation of this Agreement, you may, at the Company’s option, be required to
return all monies paid to you pursuant to this Agreement, except for $100  In
that event, the Company shall be excused from making any further payments
otherwise owed to you under Paragraph 4 of this Agreement.

 

12.                               Exclusions.  Excluded from your release and
covenant not to sue are (a) any right or claim that arises after the date you
sign this Agreement, (b) any right that this Agreement creates or recognizes,
and (c) any right that lawfully cannot be waived, such as the right to file,
assist with, or participate in a charge of discrimination with an administrative
agency; you do waive, though, any monetary recovery as to any such charge filed
by you or anyone else.

 

13.                               Release of Unknown Claims.  For the purpose of
implementing a full and complete release, you expressly acknowledge and agree
that this Agreement resolves all legal claims you may have against the Company
and the Releasees as of the date of this Agreement, including but not limited

 

3

--------------------------------------------------------------------------------


 

to claims that you did not know or suspect to exist in your favor at the time of
the effective date of this Agreement.

 

14.                               Voluntary Agreement.  You are hereby advised
in writing to consult an attorney about this Agreement.  You sign knowingly and
voluntarily, with an intent to bind you and your heirs, representatives, and
assigns, for the benefit of each Releasee.  You have twenty-one (21) days within
which to decide whether to sign this Agreement, although you may sign this
Agreement at any time within the twenty-one (21) day period.  You will have an
additional seven (7) days after you sign to change your mind and revoke the
Agreement, by delivering, within seven (7) days after you sign it, a written
notice of revocation to Karen Colonias  To be effective, your written notice of
revocation must be received by Karen Colonias within the seven-day revocation
period.  You are owed nothing under this Agreement if you revoke it.

 

15.                               No Representations; Entire Agreement.  You
acknowledge that no promise or inducement has been offered to you, except as
expressly stated above, and you are relying upon none.  This Agreement
represents the entire agreement between you and the Company regarding the
subject matter covered herein and supersedes any other written or oral
understandings pertaining to the subject matter of this Agreement.  It may not
be amended, modified or superseded except by a written agreement signed by both
you and the Company.  No oral statement by any employee of the Company shall
modify or otherwise affect the terms and provisions of this Agreement.

 

16.                               Certifications.  By signing this Agreement,
you certify that you: (i) have been paid in full for all hours worked, including
overtime; (ii) have no accrued but unused vacation due to you; and (iii) have
not suffered any on-the-job injury for which you have not already filed a claim.

 

17.                               Binding Agreement.  This Agreement shall be
binding upon you and your heirs, administrators, representatives, executors,
successors and assigns, and shall inure to the benefit of Releasees and each of
them, and to their heirs, administrators, representatives, executors,
successors, and assigns.

 

18.                               Severability. Should any provision of this
Agreement be declared or be determined by any court to be illegal or invalid,
the validity of the remaining parts, terms, or provisions shall not be affected,
and said illegal or invalid part, term, or provision shall be deemed not to be
part of this Agreement.

 

19.                               Non-Admission of Liability.  This Agreement
does not constitute an admission that the Company or any other Releasee has
violated any law, rule, regulation, contractual right or any other duty or
obligation.

 

20.                               Governing Law.  This Agreement is made and
entered into in the State of Texas and shall in all respects be interpreted,
enforced, and governed under the law of that state.  The language of all parts
in this Agreement shall be construed as a whole, according to fair meaning, and
not strictly for or against any party.

 

4

--------------------------------------------------------------------------------


 

·                                          PLEASE READ CAREFULLY.  THIS
AGREEMENT INCLUDES THE RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

 

 

Dated:

August 1, 2013

 

/s/ Michael J. Herbert

 

Michael J. Herbert

 

 

 

 

Dated:

August 1, 2013

 

SIMPSON MANUFACTURING CO., INC.

 

 

 

 

 

By:

/s/ Brian J. Magstadt

 

 

Brian J. Magstadt

 

 

Chief Financial Officer

 

5

--------------------------------------------------------------------------------